           Case 2:20-cv-01533-HB Document 8 Filed 08/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HENRY SOURBRINE,                                      :      CIVIL ACTION
Petitioner,                                           :
                                                      :
v.                                                    :
                                                      :
WARDEN GEORGE HILL                                    :
CORRECTIONAL FACILITY, et al.,                        :
Respondents.                                          :      No. 19-6016
                                                      :      No. 20-1533

                                             ​ORDER

HARVEY BARTLE, III., J.

           AND NOW, this 27th day of August 2020, upon careful and independent

consideration of the petition for Writ of ​Habeas Corpus​ , and after review of the Report and

Recommendation of United States Chief Magistrate Judge Linda K. Caracappa, IT IS

ORDERED that:

           1. The Report and Recommendation is Approved and Adopted.

           2. The Petition for Writ of Habeas Corpus is Dismissed without prejudice.

           3. There is no probable cause to issue a certificate of appealability.

           4. The Clerk of the Court shall mark these cases closed for statistical
              purposes.

                                              BY THE COURT:
                                              /s/ Harvey Bartle III
                                              _______________________________
                                              HARVEY BARTLE, III, J.
                                              UNITED STATES DISTRICT JUDGE
